Exhibit 16.1 Audit * Tax * Advisory Grant Thornton LLP 445 Broad Hollow Road, Suite 300 Melville, NY 11747-3601 T 631-249-6001 F 631-249-6144 www.GrantThornton.com July 2, 2010 U.S. Securities and Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 Re: WebMediaBrands Inc. File No. 000-26393 Dear Sir or Madam: We have read Item 4.01 of Form 8-K of WebMediaBrands Inc. dated June 28, 2010, and agree with the statements concerning our Firm contained therein. Very truly yours,
